DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/20 and 12/1/20 is being considered by the examiner.

					Claim Status
Claims 1-24 and 30 are pending and are examined and claims 25-29 and 31-36 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 20, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egeler (US Pub 2010/0067105).

Claim 1, Egeler teaches an apparatus for separating particles from a bulk liquid (a vessel for containing a liquid. See Abstract), 
the apparatus comprising: 
a surface to be contacted by a particle-containing bulk liquid (any surface of the container would be capable of being contacted by a particle-containing bulk-liquid); 
a plurality of ribs on the surface, including at least a first rib and a second rib spaced apart from the first rib by a pitch distance ([0077] Referring to FIGS. 7-10, another example of a meniscus reducing member 132 is illustrated comprising a surface feature 134 that includes a corrugated member 150 in which the at least two surfaces 136, 137 include a plurality of pairs of converging first and second surfaces 152, 154. Each pair of first and second surfaces 152, 154 intersect to define an edge 156. While in the present example the edge 156 is illustrated as forming a sharp peak, in other examples the edge 156 may be rounded, curved, chamfered, angled and may provide a smooth transition between the first and second surfaces 152, 154.); and 
a space between the first rib and the second rib dimensioned to capillarily retain therebetween a portion of the bulk liquid and at least a portion of the particles therein when the liquid contacting the surface is removed away from the surface (Examiner notes the spaces between each edge 156 would be capable of being dimensioned to capillarily retain therebetween a portion of the bulk liquid and at least a portion of the particles therein).  

Claim 20, Egeler teaches the apparatus according to claim 1, wherein the surface comprises an inner surface of a container (Examiner notes the surface where 156 is would be on an inner surface of the container 100 in Fig. 7 for example).  

Regarding Claim 22, Egeler teaches the apparatus according to claim 20, wherein the container is a tube ([0054] Referring to FIGS. 1a-1c, an example of a vessel 100 containing a liquid 102 is illustrated. For clarity and ease of description, in this application the vessel 100 is described as a cylindrical vessel or tube having a sidewall 104 and a bottom 106 discusses meniscus formation of the liquid in a cylindrical tube that comprises the solid phase.)  

Regarding Claim 24, Egeler teaches a container for holding a particle-containing bulk liquid, the container (a vessel for containing a liquid. See Abstract), comprising: 
a closed bottom end having a bottom wall, an open upper end, one or more sidewalls extending from the bottom wall to the upper end and an inner surface bounding an interior of the container and an opposed outer surface (any surface of the container would be capable of being contacted by a particle-containing bulk-liquid. Vessel has outer and inner surfaces.); 
a plurality of ribs on the inner surface and extending away from the inner surface into the interior of the container ([0077] Referring to FIGS. 7-10, another example of a meniscus reducing member 132 is illustrated comprising a surface feature 134 that includes a corrugated member 150 in which the at least two surfaces 136, 137 include a plurality of pairs of converging first and second surfaces 152, 154. Each pair of first and 
the plurality of ribs including at least a first rib and a second rib spaced apart from the first rib by a pitch distance (a pitch distance would be the distance between the peaks, for example and the first rib and the second rib are spaced apart by a pitch distance, see Fig. 7); and 
a space between the first rib and the second rib (there is a space between the first rib and the second rib, for example in Fig. 7 the first is across from the second in this particular figure); 
whereby when bulk liquid is contained in the interior of the container the bulk liquid contacts the inner surface, the first and second ribs, and the space between the first and second ribs, and whereby the first and second ribs are dimensioned to capillarily- retain therebetween a portion of the bulk liquid and at least a portion of the particles therein when the bulk liquid contacting the surface is removed away from the surface (Examiner notes the spaces between each edge 156 would be capable of being dimensioned to capillarily retain therebetween a portion of the bulk liquid and at least a portion of the particles therein).  

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 19, 20, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connell (US Patent 5,272,084).

Regarding Claim 1, O’Connell teaches an apparatus for separating particles from a bulk liquid (laboratory ware, and specifically to laboratory ware and method for cultivating biological cell cultures within the laboratory ware. See Abstract), 
the apparatus comprising: 
a surface to be contacted by a particle-containing bulk liquid (the inner surface of the laboratory ware would be capable of being contact by a particle-containing bulk liquid);
a plurality of ribs on the surface, including at least a first rib and a second rib spaced apart from the first rib by a pitch distance (The interior surface of bottom wall 4 of flask 1 is provided with a plurality of continuous parallel raised ridges 24 to provide several grooves, or valleys, therebetween. A top view more clearly showing the positioning of continuous parallel ridges 24 upon bottom wall 4 of flask 1 is shown in FIG. 2 of the drawings. A cross-sectional end view of preferred ridges 24 is shown in FIG. 3A and FIG. 3B of the drawings. It is preferred that the ridges have an essentially triangular cross-section with peaks 26 being the highest portion of a given ridge, and groove or valley, 28 being the lowest portion between two adjacent ridges. In one example, pitch distance would be the space from one peak to an adjacent peak. Each rib is spaced apart by a pitch distance. Col. 3, lines 16-21); and 
a space between the first rib and the second rib dimensioned to capillarily retain therebetween a portion of the bulk liquid and at least a portion of the particles therein when the liquid contacting the surface is removed away from the surface (Figs. 1-3, there is a space between the first rib and the second rib which is configured to be 

Regarding Claim 2, O’Connell teaches the apparatus according to claim 1, wherein the first rib extends along a first longitudinal axis, and wherein the second rib extends along a second longitudinal axis (see Figs. 1 and 2, a first rib runs along a first longitudinal axis and a second rib runs along a second longitudinal axis. Axes run along each rib.).  

Regarding Claim 3, O’Connell teaches the apparatus according to claim 2, wherein the second longitudinal axis is substantially parallel to the first longitudinal axis (see Figs. 1 and 2, a first rib runs along a first longitudinal axis and a second rib runs along a second longitudinal axis. Axes run along each rib and each axis is parallel to the other.).  

Regarding Claim 4, O’Connell teaches the apparatus according to claim 3, wherein the first longitudinal axis and the second longitudinal axis are generally linear (see Figs. 1 and 2, a first rib runs along a first longitudinal axis and a second rib runs 

Regarding Claim 5, O’Connell teaches the apparatus according to claim 1, wherein the first rib includes a first sidewall extending away from the surface and having a first base edge and a first protruding edge (Note the peaks in Fig. 3, the first rib has a peak with sidewall extending away from surface. Edges are at base in contact with sidewall and protruding edge is the part that is extending away from the surface. A cross-sectional end view of preferred ridges 24 is shown in FIG. 3A and FIG. 3B of the drawings. It is preferred that the ridges have an essentially triangular cross-section with peaks 26 being the highest portion of a given ridge, and groove or valley, 28 being the lowest portion between two adjacent ridges. Col. 3, lines 47-52), and 
a second sidewall extending away from the surface and having a second base edge and a second protruding edge, the first base edge spaced apart from the second base edge by a first rib width and the first protruding edge connected to the second protruding edge at a first apex height (Note the peaks in Fig. 3, the first rib has a peak with a second sidewall extending away from surface. Edges are at base and there are two for each rib in contact with sidewall and the first apex height is the pointed part that is extending away from the surface), and  2 3615735United States Patent Application No. 16/615,877 Preliminary Amdt. dated March 9, 2020 
wherein the second rib includes a third sidewall extending away from the surface and having a third base edge and a third protruding edge (Note the peaks in Fig. 3, the second rib has a peak with sidewall extending away from surface. Edges are at base in contact with sidewall and protruding edge is the part that is extending away from the 
a fourth sidewall extending away from the surface and having a fourth base edge a fourth protruding edge, the third base edge spaced apart from the fourth base edge by a second rib width and the third protruding edge connected to the fourth protruding edge at a second apex height (Note the peaks in Fig. 3, the first rib has a peak with a second sidewall extending away from surface. Edges are at base and there are two for each rib in contact with sidewall and the second apex height is the pointed part that is extending away from the surface.)

Regarding Claim 6, O’Connell teaches the apparatus according to claim 5, wherein the first apex height and the second apex height are each between about 20 um to about 1 mm (Each ridge has a peak radius preferably ranging from 0.1 to 0.5 millimeters, a peak spacing preferably ranging from 0.2 to 2.5 millimeters from the peak on the adjacent ridge, and a peak height preferably ranging from 0.2 to 2.0 millimeters. Col. 1, lines 66-68 and Col. 2, lines 1-3).  

Regarding Claim 7, O’Connell teaches the apparatus according to claim 5, further comprising a third rib spaced apart from the second rib by the pitch distance (Figs. 1 and 2, a plurality of ribs including a first, second, and third rib are shown in Figs. 1 and 2 and these are uniformly spaced apart by a pitch distance), 

a sixth sidewall extending away from the surface and having a sixth base edge and a sixth protruding edge, the fifth base edge spaced apart from the sixth base edge by a third rib width and the fifth protruding edge connected to the sixth protruding edge at a third apex height (Note the peaks in Fig. 3, the first rib has a peak with a sixth sidewall extending away from surface. Edges are at base and there are two for each rib in contact with sidewall and the third apex height is the pointed part that is extending away from the surface.).

Regarding Claim 8, O’Connell teaches the apparatus according to claim 5, wherein the third apex height is between about 20 um and about 1 mm and is different than the first and second apex heights (Each ridge has a peak radius preferably ranging from 0.1 to 0.5 millimeters, a peak spacing preferably ranging from 0.2 to 2.5 millimeters from the peak on the adjacent ridge, and a peak height preferably ranging from 0.2 to 2.0 millimeters. Col. 1, lines 66-68 and Col. 2, lines 1-3).  

Claim 9, O’Connell teaches the apparatus according to claim 5, wherein the first protruding edge is connected to the second protruding edge by a first top wall, and the third protruding edge is connected to the fourth protruding edge by a second top wall (the top walls are the peaks of the plurality of ribs and the protruding edges are extending from the interior wall and connect to the peaks).  

Regarding Claim 10, O’Connell teaches the apparatus according to claim 7, wherein the fifth protruding edge is connected to the sixth protruding edge by a third top wall (the top wall is the peak of the third rib and the fifth and sixth protruding edges are extending from the interior wall and connect to the peak).  

Regarding Claim 11, O’Connell teaches the apparatus according to claim 9, wherein a width of the first top wall, the second top wall and the third top wall is between about 1 um and about 1 mm (The cell culture flask of claim 1 wherein the flask has a major axis and a minor axis and wherein the plurality of alternating ridges and grooves, or valleys, are parallel to the major axis, each ridge of said plurality of ridges has a peak which has a radius between 0.1 and 0.5 millimeters, each peak is spaced from the peak on an adjacent ridge within a range of 0.2 to 2.5 millimeters, and each ridge has a peak height ranging from 0.2 to 2.0 millimeters. See Claim 3).  

Regarding Claim 12, O’Connell teaches the apparatus according to claim 1, wherein the pitch distance is at least 1 um (The cell culture flask of claim 1 wherein the flask has a major axis and a minor axis and wherein the plurality of alternating ridges 

Regarding Claim 13, O’Connell teaches the apparatus according to claim 1, wherein the pitch distance is less than about 1 mm (The cell culture flask of claim 1 wherein the flask has a major axis and a minor axis and wherein the plurality of alternating ridges and grooves, or valleys, are parallel to the major axis, each ridge of said plurality of ridges has a peak which has a radius between 0.1 and 0.5 millimeters, each peak is spaced from the peak on an adjacent ridge within a range of 0.2 to 2.5 millimeters, and each ridge has a peak height ranging from 0.2 to 2.0 millimeters.).  

Regarding Claim 14, O’Connell teaches the apparatus according to claim 1, wherein the pitch distance between adjacent ones of the plurality of ribs is uniform (see Figs. 1-3, the pitch distance is uniform between the peaks of adjacent ribs).  


Regarding Claim 15, O’Connell teaches the apparatus according to claim 5, wherein the first rib has a first cross-sectional shape taken in a plane orthogonal to the first longitudinal axis and the second rib has a second cross-sectional shape taken in the plane (the first rib is configured to have a first cross-sectional shape taken in a plane orthogonal to the first longitudinal axis and the second rib is configured to have a 

Regarding Claim 16, O’Connell teaches the apparatus according to claim 15, wherein the first cross- sectional shape is the same as the second cross-sectional shape (Examiner notes since the shape can be any shape, the plurality of ribs are configured such that a first cross- sectional shape would be the same as the second cross-sectional shape).  

Regarding Claim 19, O’Connell teaches the apparatus according to claim 5, wherein the first and second longitudinal axes are oriented relative to a flow direction of the bulk liquid thereover such that the first and second longitudinal axes not parallel to the flow direction (Examiner notes the flow direction is directed to intended use of the device and the flow direction may vary since the teaching of O’Connell is for labware which does not have a set or single type of flow pattern. The first and second longitudinal axes are capable of being oriented relative to a flow direction of the bulk liquid thereover such that the first and second longitudinal axes not parallel to the flow direction. For example, the flow direction may be horizontal if the flask or labware is shaken from side to side and the ribs are running longitudinal along the length of the labware).  

Regarding Claim 20, O’Connell teaches the apparatus according to claim 1, wherein the surface comprises an inner surface of a container (The interior surface of 

Regarding Claim 21, O’Connell teaches the apparatus according to claim 20, wherein the first top wall and the second top wall are coplanar with the inner surface of the container (see Figs. 1-3, the first top wall and the second top wall are coplanar with the inner surface of the container).  

Regarding Claim 23, O’Connell teaches the apparatus according to claim 1, wherein the first and second ribs extend a rib length along a surface longitudinal axis (An enlarged isolated cross-sectional view more precisely showing ridges 24 located on bottom wall 4 is shown in FIG. 4. Ridge peaks 26 are spaced apart from each other by dimension X that preferably ranges from 1.0 to 2.5 millimeters. Height of peaks 26 from the interior surface of bottom wall 4 is shown as dimension Y. Dimension Y preferably ranges from 0.2 to 2.0 millimeters. Radius of peaks 26, shown as dimension R, preferably ranges from 0.1 to 0.5 millimeters. Angle .alpha. is the angle between sloped facings 30 that form a single ridge 24. Col. 4, lines 16-24), and wherein the rib length is between 5% and 95% of the surface longitudinal axis (See Fig. 2 and Fig. 3a the rib length is between 5% and 95% of the surface longitudinal axis. The surface longitudinal axis would be the longitudinal axis of surface 18).  

Claim 24, O’Connell teaches a container for holding a particle-containing bulk liquid (laboratory ware, and specifically to laboratory ware and method for cultivating biological cell cultures within the laboratory ware. See Abstract),
the container, comprising: 
a closed bottom end having a bottom wall, an open upper end, one or more sidewalls extending from the bottom wall to the upper end and an inner surface bounding an interior of the container and an opposed outer surface (see Fig. 1, flask with closed bottom end, bottom wall, open upper end shown in Fig. 2, and an inner surface bounding an interior of the flask, and an opposed outer surface where 10 is).
a plurality of ribs on the inner surface and extending away from the inner surface into the interior of the container, the plurality of ribs including at least a first rib and a second rib spaced apart from the first rib by a pitch distance; and a space between the first rib and the second rib (The interior surface of bottom wall 4 of flask 1 is provided with a plurality of continuous parallel raised ridges 24 to provide several grooves, or valleys, therebetween. A top view more clearly showing the positioning of continuous parallel ridges 24 upon bottom wall 4 of flask 1 is shown in FIG. 2 of the drawings. A cross-sectional end view of preferred ridges 24 is shown in FIG. 3A and FIG. 3B of the drawings. It is preferred that the ridges have an essentially triangular cross-section with peaks 26 being the highest portion of a given ridge, and groove or valley, 28 being the lowest portion between two adjacent ridges. In one example, pitch distance would be the space from one peak to an adjacent peak. Each rib is spaced apart by a pitch distance. Col. 3, lines 16-21. Note there is a space between a first rib and a second rib); 


Regarding Claim 30, O’Connell teaches a method for separating particles from a bulk liquid using an apparatus comprising a surface, a plurality of ribs on the surface, including at least a first rib and a second rib spaced apart from the first rib by a pitch distance, and a space between the first rib and the second rib (see Figs. 1-3 labware with a surface and The interior surface of bottom wall 4 of flask 1 is provided with a plurality of continuous parallel raised ridges 24 to provide several grooves, or valleys, therebetween. A top view more clearly showing the positioning of continuous parallel ridges 24 upon bottom wall 4 of flask 1 is shown in FIG. 2 of the drawings. A cross-sectional end view of preferred ridges 24 is shown in FIG. 3A and FIG. 3B of the 
the method comprising: contacting the apparatus with the bulk liquid, whereby the bulk liquid contacts the surface, the first and second ribs, and the space between the first and second ribs; receiving at least a first portion of the particles in the bulk liquid into the space between the first and second ribs (A method of propagating biological cells in-vitro in an in-vivo like environment is disclosed. The method includes providing a vessel having at least a portion of an interior surface having a plurality of grooves, or valleys, that are spannable by biological cells. Preferably, the grooves, or valleys, are located between ridges that are positioned parallel to each other, or alternatively, concentric with each other. Each ridge has a preferred peak spacing ranging from 0.2 to 2.5 millimeters from the peak on the adjacent ridge, a preferred peak radius ranging from 0.1 to 0.5 millimeters, and a preferred peak height within the range of 0.2 to 2.0 millimeters. The method further includes introducing cells and a growing medium to the vessel wherein the provided ridges allow certain cell lines to span from ridge to ridge thereby emulating an in-vivo like environment. Col. 2, lines 30-36);  5 3615735United States Patent Application No. 16/615,877 
Preliminary Amdt. dated March 9, 2020 removing the bulk liquid away from the surface, a portion of the bulk liquid capillarily-retained between the first and second ribs to form a liquid film therebetween (End wall 16 has an open-ended neck extending therefrom in order to allow cells and 
shielding the particles received between the first and second ribs and entrained in the liquid film from one or more forces of a draining meniscus as the bulk liquid is removed away from the surface (Thus, the cells that span across the valley or groove located between adjacent ridges, allow for the circulation of growing medium and the expulsion of by-products between those cells and the interior surface of the vessel thereby more closely emulating cells existing within in-vivo conditions. Col. 3, lines 27-33); and 
resuspending in a buffer the shielded particles entrained within the liquid film (It was found that, of the three examples, Example Ridge Profile 3 required the least amount of saline solution to rinse the cell interior growing surfaces of medium. Example Ridge Profile 3 also required the least amount of enzyme to dissociate cells from the growing surfaces. Col. 4, lines 40-45.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell (US Patent 5,272,084).
Regarding Claims 17 and 18, O’Connell teaches the apparatus according to claim 15.
O’Connell is silent to the first cross-sectional shape is a quadrilateral and the first cross-sectional shape is a triangle.  
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IV B. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the cross-sectional shape of the ribs in the device of O’Connell to be a quadrilateral or a triangle, in order to allow for a particular flow pattern across the plurality of ribs.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell (US Patent 5,272,084), in view of Egeler (US Pub 2010/0067105).
Regarding Claim 22, O’Connell teaches the apparatus according to claim 20 and teaches The disclosed invention relates generally to laboratory ware, and specifically to laboratory ware and method for cultivating biological cell cultures within the laboratory ware. Cell culture vessels are disclosed. See Abstract. 
O’Connell is silent to wherein the container is a tube.
Egeler teaches in the related art of cell culture vessel. [0054] Referring to FIGS. 1a-1c, an example of a vessel 100 containing a liquid 102 is illustrated. For clarity and ease of description, in this application the vessel 100 is described as a cylindrical vessel or tube having a sidewall 104 and a bottom 106 discusses meniscus formation of the liquid in a cylindrical tube that comprises the solid phase. However, it is understood that the vessel 100 may be any suitable shape (e.g. square, round, or triangular tubing, wells, or other containers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flask (or labware), as 
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/           Primary Examiner, Art Unit 1796